                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  JIMMIE SPRATT                                                            CIVIL ACTION
  VERSUS                                                                   NO. 19-9115
  DARREL VANNOY, WARDEN                                                    SECTION “F”(4)


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the objections to the Chief

Magistrate Judge’s Report and Recommendation filed by the plaintiff on November 13, 2019 (Rec.

Doc. No. 18), hereby approves the Report and Recommendation of the Chief United States

Magistrate Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Jimmie Spratt’s petition for issuance of a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 be DISMISSED WITHOUT PREJUDICE for failure to

exhaust state court remedies.

               New Orleans, Louisiana, this 16th                 January
                                            ____ day of _________________________, 2020.




                                                     ___________________________________
                                                          MARTIN L.C. FELDMAN
                                                      UNITED STATES DISTRICT JUDGE
